Citation Nr: 0812721	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-24 067	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION


The veteran served on active duty from March 1946 to April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1946 to April 1947.

2.  On April 10, 2007, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a statement to his representative in 
April 2007.  The veteran stated that he wanted the scheduled 
Travel Board hearing, scheduled for April 17, 2007, to be 
canceled.  He also stated that he wanted to withdraw his 
appeal.  The veteran's representative contacted the RO on 
April 10, 2007, to convey the veteran's desires as to his 
hearing and his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


